Citation Nr: 0414822	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  02-13 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
chronic lower back strain, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an effective date earlier than February 
16, 2000, for the grant of service connection for chronic 
lower back strain.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that granted the veteran's claim of entitlement to 
service connection for a back disability.  At that time, the 
veteran was granted an effective date of March 23, 2000, for 
the grant of service connection for his back disability.  A 
later rating decision dated February 2002 revised the 
veteran's effective date for the grant of service connection 
for his back disability to February 16, 2000.  The veteran 
continues to disagree with the level of disability assigned.

In a rating decision dated February 2004 that RO granted 
service connection for radiculopathy of the left lower 
extremity and assigned a 10 percent evaluation.  The veteran 
has not appealed this decision.  Thus, the issue of in 
increased rating for intervertebral disc syndrome is not 
before the Board for appellate consideration.   The veteran 
appears to be raising the issue of entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  This issue is referred to the RO for 
appropriate action.  


FINDINGS OF FACT 

1.  The chronic low back strain is productive of severe 
impairment.

2.  The veteran filed an informal claim for service 
connection for a back disability received by the RO on 
February 16, 2000.  

3.  In February 2002 the RO correctly assigned an effective 
date of February 16, 200 for the grant of service connection 
for a low back disorder, the date of receipt of claim.  


CONCLUSION OF LAW

1.  The criteria for an evaluation greater than 40 percent 
for the veteran's service connected low back disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4, Diagnostic Codes 5292, 5295 (2002).

2.  The criteria for an effective date earlier than February 
16, 2000, for the grant of service connection for a low back 
disability have not been met.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.1(r), 3.155, 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ , Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004)  the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In this regard, the evidence reflects that the veteran has 
been informed of the law and regulations and rating criteria 
in the August 2002 statement of the case, and the February 
2004 supplemental statement of the case, and in a letter sent 
to the veteran in May 2001, to include what evidence the VA 
would obtain.  Quartucco v. Principi, 16 Vet. App. 183 
(2002).  All available relevant records have been obtained 
and associated with the claims folder.  The veteran has been 
provided with several VA examinations during the course of 
this appeal, most recently in October 2003.  

The Board notes that the VA has not informed the veteran to 
provide any evidence in his possession not previously 
submitted which is pertinent to this claim as required by 
38 C.F.R. § 3.159.  The Board, however, finds that in the 
instant case the veteran has not been prejudiced by this 
defect.  In this regard, the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual background

The service medical records show that the veteran was treated 
for low back complaints

A report of consultation dated September 1999 from a VA 
treatment facility is of record.  It shows that the veteran 
was seen at that time for complaints of low back pain.  The 
veteran was found to have some limitation of motion at that 
time, and was diagnosed with chronic low back pain.

On February 16, 2000, the RO received an informal claim from 
the veteran for service connection for a back disability.

On March 22, 2000, the RO received a formal claim for service 
connection for a back disability.

In a statement received from the veteran in late March 2000, 
originally addressed to the veteran's congressman, the 
veteran indicates that he had been attempting to pursue 
assistance with obtaining disability benefits regarding his 
in service back injury back injury since July 1999, with no 
success.

The report of VA X-rays of the spine taken in June 2000 noted 
minimal lumbar spine degenerative changes with some narrowing 
of the L5-S1 intervertebral disc space, with no evidence of 
spondylolisthesis.

A VA consultation report dated June 2000 diagnosed the 
veteran with peripheral neuropathy, but found no evidence of 
radiculopathy.  The veteran was noted to have tenderness to 
the lumbosacral paraspinal muscles.

A CT report dated August 2000 noted the veteran had minimal 
narrowing of the lateral aspect of the thecal sac secondary 
to hypertrophy of the ligamentum flavus, at L3-L4.  This was 
diagnosed as a minor abnormality.

The veteran received a VA examination in June 2001.  The 
report of that examination indicates, in relevant part, that 
the veteran reported pain in his back when sitting or 
standing for more than 20-30 minutes at a time.  Examination 
revealed a positive straight leg raising test at 30 degrees 
bilaterally.  Neurological examination was within normal 
limits.  Sensation and muscle tone were intact throughout.  
There was no paraspinal muscular spasm.  Rotation of 
thoracolumbar junction of approximately 25 degrees was 
present.  Flexion of 10 degrees in the lumbosacral area was 
noted, and hyperextension of 10 degrees and lateral deviation 
of 10 degrees was also present.  The diagnosis was 
degenerative disease of the lumbosacral spine.

A VA examination was conducted in June 2001.  At that time 
the veteran reported that he had been unemployed due to his 
back disorder since 1990.  The veteran was noted to be in 
minimal pain due to his back condition.  Carriage, posture, 
and gait were noted to be normal, and he was walking with the 
use of a cane.  He reported difficulty getting in and out of 
bed.  The veteran was diagnosed with gout and chronic low 
back pain.

A VA examination was conducted in March 2002.  At that time, 
the veteran was noted to complain of chronic progressive low 
back pain, radiating to the right lower extremity, with 
associated numbness and tingling.  The veteran also reported 
occasional spasms of the back that occurred 8 to 10 times a 
week.  The veteran reported that the symptoms were relieved 
to some extent with the use of medication.

Upon examination, the veteran was noted to ambulate with the 
use of a cane.  There was no swelling, increased heat, or 
erythema about the joints of the spine.  The spinal 
curvatures were intact.  There was no atrophy, asymmetry, or 
fasciculation of the paraspinal musculature.  Range of motion 
of the lumbosacral spine was forward flexion of 0 to 20 
degrees, extension of 10 to 15 degrees with mild discomfort 
in all planes of movement, lateral bending to 15 degrees, and 
rotation to 10 degrees bilaterally with mild discomfort at 
the extremes of movement in all planes.  Straight leg raise 
was negative bilaterally.  Deep tendon reflexes were 2+ in 
the patella and symmetrical, ankle was 2+ and symmetrical, 
and plantar reflexes were downgoing bilaterally.  Sensation 
to light touch was intact and symmetrical in the lower 
extremities.  The veteran's gait was within normal limits.  
The veteran was capable of ambulating without the cane.  
Quadriceps, hamstrings, and iliopsoas strength was 5/5 and 
symmetrical.  It was noted that X-rays of the lumbosacral 
spine showed no significant abnormality, and vascular 
calcifications.  The veteran was diagnosed with minor 
degenerative changes of the lumbosacral spine, and right 
lumbar radiculopathy.

A May 2002 CT of the lumbar spine noted at L5-S1 that there 
was a central herniation of the disc which was impinging on 
the thecal sac, with no stenosis.  At L2-3 and L3-4 there 
were noted small focal lateral left herniations of the discs 
impinging on the left L2 and L3 nerve roots respectively.

An October 2003 VA spine examination noted that the veteran 
complained of progressive back pain that was moderate to 
occasionally severe and radiated to the left lower extremity.  
It was noted that an EMG obtained in October 2003 was 
negative for radiculopathy of the left lower extremity, 
although an earlier MRI revealed mild degenerative changes at 
multiple levels and minimal disc herniation at L5-S1.  Upon 
examination, the veteran was noted to have no swelling or 
increased erythema of the lumbosacral spine.  Range of motion 
of forward flexion was 0 to 40 degrees.  Extension was 0 to 
15 degrees.  Lateral bending was to 30 degrees bilaterally.  
Rotation was to 30 degrees bilaterally with mild discomfort 
at the extremes of motion.  Paraspinal musculature was 
without atrophy, asymmetry, or fasciculation.  Straight leg 
raise was negative bilaterally.  Hamstring and quad strength 
was 5/5 on the right, 5-/5 on the left.  There was no 
tenderness to palpation of the paraspinal musculature or over 
the spinous processes.  Spinal curvatures were intact.  The 
veteran was capable of walking on his toes and heels without 
difficulty.  

The diagnosis was mild degenerative joint disease of the 
lumbosacral spine, and minimal disc herniation at the level 
of L5-S1.

The veteran received a further VA examination in later 
October 2003.  At that time, the veteran reported that 
sitting for a prolonged period of time, bending, walking, and 
stooping all aggravated his back pain.  He reported that, at 
times, he has had severe weakness and numbness of the left 
leg, and loss of balance.  He reported that occasionally, he 
had urinary incontinence, but that at the present, he did not 
have any significant neurogenic bladder problems.  He noted 
that going down stairs also affected his back.

Upon neurologic examination, the veteran was noted to be 
alert and oriented.  There was decreased motor strength noted 
on the left hip flexion, and extension was 4/5.  The left 
extension and flexion, tibialis posterior, gastrocnemius was 
4/5.  The left ankle dorsiflexion and plantar flexion were 
5/5.  Inversion wans eversion was -5/5 on the left.  On the 
right side, the motor strength was 5/5.  There was mild 
diffuse atrophy noted in the left lower extremity.  Deep 
tendon reflexes were 2+ and symmetrical in the upper 
extremity and biceps, triceps, and brachioradialis.  Right 
knee jerk was 2+ and left knee jerk was 1+.  The right ankle 
jerk was 1+ and the left ankle jerk was trace.  Plantars were 
flexor.  Cerebellar coordination, finger to nose was intact.  
Heel to shin was impaired was slower on the left compared to 
the right.  The veteran could not do the heel walk, it was 
more difficult than the toe walk.  Tandem gait was wide based 
and unstable.  The veteran stumbled.  Straight leg raising 
was positive on the left at 65 degrees and on the right was 
75 degrees.  There was positive tenderness noted on the 
lumbosacral spine at L4-L5 and to some extent at L5-S1.  

There was positive mild spasm noted on lumbar paravertebral 
muscles, mostly on the left side.  Range of motion of forward 
flexion was limited to 50 degrees.  Left lateral flexion was 
20 degrees.  Right lateral flexion was 25 degrees and 
extension was 25 degrees.  Decreased pinprick and light touch 
sensation was noted on the left leg in the L4-L5 distribution 
in comparison to the right.  Position sense and vibration 
sense were intact.  The diagnosis was chronic lower back 
strain, chronic lower back pain, and left lumbar 
radiculopathy, intermittent.


Increased Initial Evaluation for a Low Back Disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2003).  

This case addresses the assignment of an initial rating 
following an initial award of service connection for the 
disability at issue. In such cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (2000).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2003).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. § 
4.45 (2003).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59 (2003).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206- 07 (1995).

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate Diagnostic 
Codes for the specific joint or joints involved.  (DC 5200 
etc.).  38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5010, 
5003 (2003).

Limitation of motion of the lumbar spine is rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (2003).

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  Where symptoms are severe with listing 
of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, a 40 percent evaluation is warranted.  This is the 
highest evaluation permitted under this diagnostic code. 

Diagnostic Code 5289 provides for a 40 percent evaluation 
where there is evidence of favorable ankylosis of the lumbar 
spine, and a 50 percent evaluation where there is evidence of 
unfavorable ankylosis.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: Unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: Forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 20 percent rating is warranted for: Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: Forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height. 
Diagnostic Code 5237 (effective September 26, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). (The 
Board again notes that the veteran's neurological findings 
relating to this disability have already been granted a 
separate rating, and are not at issue in this case.)

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5), as added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003).

To summarize, the veteran's statements regarding the severity 
of his back disorder are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

In this regard the evidence shows that the veteran's low back 
disorder results in significant impairment.  The VA 
examinations show pain, severe limitation of motion, 
degenerative changes, and muscle spasms.  However, the 
findings and complaints are contemplated in the current 40 
percent rating which is the highest rating allowed under 
Diagnostic Codes 5292 and 5295.  Additionally, there is no 
evidence of ankylosis which is required for a higher rating 
under Diagnostic Codes 5243 and 5289.  Additionally, the 
Board finds that the functional impairment caused by the low 
back pain as set forth in the Deluca case is contemplated in 
the current 40 percent rating.

Also, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation for the veteran's back disability on an 
extra-scheduler basis.  See 38 C.F.R. § 3.321(b)(1) (2003).  
There is no showing that this disorder has resulted in a 
marked interference with employment not contemplated by the 
current rating, and there is no indication that it has 
necessitated frequent periods of hospitalization.  In the 
absence of evidence of such factors, the Board finds that 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Floyd 
v. Brown, 9 Vet. App. 88, 94-95 (1996).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 40 
percent rating has been in effect since the effective date of 
service connection for the veteran's back disability, and at 
no time has it been medically demonstrated that this 
disability has warranted any higher rating.  Therefore, there 
is no basis for staged rating in the present case.

Earlier Effective Date

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a) (West 2002).  The statutory provision 
is implemented by regulation which provides that the 
effective date for an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (2003).

Moreover, as specifically provided in 38 U.S.C.A. § 
5110(b)(1) (West 2002), the effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or the release if application 
therefor is received within one year from such date of 
discharge or release.  See 38 C.F.R. § 3.4(b)(1) (defining 
"disability compensation" as basic entitlement for a 
veteran who is disabled as a result of a disease or injury 
incurred or aggravated in line of duty in active service).  
Otherwise the effective date is the date of the receipt of 
the claim.

A claim may be either a formal or informal written 
communication requesting a determination of entitlement, or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).  An informal claim is any communication indicating 
an intent to apply for one or more benefits.  The benefit 
being sought must be identified.  38 C.F.R. § 3.155.

In reviewing the evidence of record, and the applicable laws, 
the Board finds that the RO properly granted the veteran an 
effective date of February 16, 2000, for the grant of service 
connection for his chronic low back strain.  In this regard, 
as noted above, the effective date of an award of 
compensation based on an original claim shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  In this case, the Board notes that the 
earliest date that the RO received any claim from the veteran 
was February 16, 2000, the date the RO received an informal 
claim for service connection for a back disability, and the 
current effective date of the veteran's service connection 
for his back disability

The Board notes that the veteran appears to be arguing that 
because VA treatment records in the veteran's claim folder 
show treatment for a back disability earlier than the 
veteran's date of claim, the veteran should be entitled to 
service connection for a back disability from the date of 
those records.  However, the Board notes that those treatment 
records, while showing treatment for a back disability as 
early as September 1999, do not contain any statements which 
could be considered as indicating an intent on the behalf of 
the veteran to file a claim for a back disability, they show 
only treatment for a back disability.  Thus, these records 
are not a sufficient basis upon which to grant the veteran 
entitlement to an earlier effective date for the grant of 
service connection for his back disability. 

Further, although the veteran has argued that he attempted to 
file a claim as early as July 1999, the Board notes that the 
record clearly shows no correspondence submitted from the 
veteran received any earlier than February 16, 2000, 
indicating an intent to file for compensation benefits for a 
back disability.  The only correspondence of record any 
earlier than this date from the veteran in his claims file 
relates to prior educational benefits, and not anything 
related to the filing of a compensation claim.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased initial evaluation for the 
veteran's chronic low back strain is denied.

Entitlement to an effective date earlier than February 16, 
2000, for the grant of service connection for chronic low 
back strain, is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



